Citation Nr: 0018131	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1943 
to April 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the RO which denied the veteran's application to 
reopen a previously denied claim of service connection for 
bilateral hearing loss.  A personal hearing at the RO was 
held in October 1997.  The Board remanded the case in January 
1999 for further development, and the case was returned to 
the Board.  


FINDINGS OF FACT

1.  In a November 1990 rating decision, the RO denied service 
connection for bilateral hearing loss and the veteran did not 
appeal.  

2.  Evidence received since the November 1990 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
claims for service connection for bilateral hearing loss and 
tinnitus; and the November 1990 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1943 to April 1946.  

Initially, the Board notes that the veteran's service medical 
records may be incomplete as some of his records may have 
been destroyed in the 1973 fire at the National Personnel 
Records Center.  A review of the available service medical 
records shows that on examination for entrance purposes in 
September 1943, partial bilateral deafness was noted.  His 
hearing was 8/15 to whispered voice testing in the right ear 
and 15/15 in the left ear.  On separation examination in 
April 1946, a history of infected ears with hospitalization 
was noted.  His hearing was 15/15 to whispered voice testing, 
bilaterally.  

The veteran submitted a claim for service connection for 
bilateral hearing loss in September 1990.  

In a November 1990 decision, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  It 
was noted that the veteran's hearing loss pre-existed service 
and no indication of aggravation of the condition during 
active duty was shown.  The veteran was notified of this 
decision by a letter dated in January 1991, and he did not 
appeal.  Evidence submitted since then is summarized below.  

In July 1995, the veteran filed an application to reopen the 
claim of service connection for bilateral hearing loss.  

In a December 1995 VA medical record, it was noted that the 
veteran had deafness that was "supposedly" worse after his 
discharge from service.  

An October 1996 VA medical record reflects that the veteran 
had gradual bilateral hearing loss over many years.  It was 
noted that he had an infection and hospitalization during 
service.  No tinnitus, vertigo or head trauma was noted.  The 
veteran reported that his mother and aunt had a history of 
hearing loss.  The diagnostic assessment was essentially mild 
to profound sensorineural hearing loss at 250 hertz to 8000 
hertz.  Fair discrimination, bilaterally was noted.  

An October 1996 VA audiological evaluation revealed pure tone 
thresholds in the right ear of 45, 50, 45, 60, and 70 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 50, 
40, 50, 55, and 70 decibels at the same frequencies.  Speech 
recognition scores were 72 percent in the right ear and 72 
percent in the left ear.  The examiner noted that the veteran 
was somewhat hesitant to respond.  

In February 1997, the veteran submitted separate statements 
from three of his brothers regarding his history of hearing 
loss.  The brothers noted that the veteran had a hearing 
problem since his discharge from active duty.  They related 
that the family noticed that his hearing has deteriorated 
during the years following service.  

An April 1997 VA audiological evaluation revealed pure tone 
thresholds in the right ear of 25, 25 45, 60, and 75 decibels 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  Pure 
tone thresholds in the left ear were 30, 30, 50, 60, and 65 
decibels at the same frequencies.  Speech recognition scores 
were 70 percent in the right ear and 82 percent in the left 
ear.  The examiner noted mild to severe sensorineural hearing 
loss in the right ear at 1500 hertz to 8000 hertz.  Mild to 
severe sensorineural hearing loss in the left ear across 
frequencies was noted.  

During the October 1997 RO hearing, the veteran indicated 
that a 1941 Draft Board induction physical found partial 
deafness of the right ear.  He stated that he did not have a 
hearing test as part of his 1943 entrance examination.  The 
veteran testified that during basic training he was 
hospitalized for 38 days due to an ear infection.  He related 
that following the ear infection, he had intermittent hearing 
problems.  He indicated that he had hearing loss in the years 
following his 1946 discharge from active duty; however, he 
did not seek medical care until 1996.  

In separate statements submitted in October 1997, the 
veteran's daughter and former wife indicated that the veteran 
had hearing loss since discharge from service that became 
progressively worse over the years.  



II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In the present case, a claim for service connection for a 
bilateral hearing loss was previously denied by the RO in a 
November 1990 decision; the veteran did not perfect an 
appeal; and this decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When the RO denied the claim for service connection for 
bilateral hearing loss it considered the available service 
medical records from the veteran's 1943-1946 period of active 
duty which showed partial bilateral deafness on entrance 
examination.  On separation examination in 1946, a history of 
hospitalization for an ear infection was noted.  His hearing 
was normal on whispered voice test.  At the time of the 
November 1990 RO decision, it was determined that the 
veteran's hearing loss disability existed prior to service 
and such was not aggravated during military service.  

At the time of the 1990 RO decision, there were no post-
service medical records associated with the file, no medical 
evidence showing that the veteran's pre-existing hearing loss 
was aggravated during service, and no medical evidence of 
linking current hearing loss with service.  

Evidence submitted since the November 1990 RO decision 
includes a two VA audiological evaluations and two isolated 
VA medical records dated in 1996 and 1997 which show that the 
veteran was seen with complaints of hearing loss.  The 1996 
and 1997 records include a diagnosis of mild to severe 
sensorineural hearing loss.  This evidence is new, since 
previously considered evidence did not include a medical 
record of post-service bilateral hearing loss.  However, such 
medical records do not constitute material evidence to reopen 
the claims since the additional evidence does not link 
bilateral hearing loss to service, either directly or by 
aggravation and thus, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156.  

Since the 1990 RO decision, the veteran has submitted 
statements from family members as well as his own testimony 
to the effect that he had a hearing loss disability which was 
aggravated during military service.  Such assertions are not 
new as they are duplicative of statements which were of 
record at the time of the prior final denial of the claim for 
service connection.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Moreover, the Board notes that lay assertions by the 
veteran and his family members as to medical causality or 
aggravation of his current hearing loss disability are 
neither competent evidence nor material evidence to reopen 
the previously denied claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

The Board concludes that new and material evidence has not 
been submitted since the November 1990 decision which denied 
service connection for bilateral hearing loss.  Thus, the 
claim has not been reopened, and the November 1990 RO 
decision remains final.  



ORDER

The application to reopen a claim for service connection for 
bilateral hearing loss is denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

